        Case 6:20-po-00644-HBK Document 6 Filed 12/01/20 Page 1 of 3


 1   Sean O. Anderson
     Acting Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5
 6
 7                                     UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                        No. 6:20-po-00644-JDP
11                        Plaintiff,
12            v.                                       STIPULATION TO RESOLVE MATTER
                                                       THROUGH FORFEITURE OF
13    EDWIN M. VEYL,                                   COLLATERAL AND RESTITUTION; AND
                                                       [PROPOSED] ORDER THEREON
14                        Defendant.
15

16           IT IS HEREBY STIPULATED by and between Sean O. Anderson, acting legal officer for

17   the National Park Service, and Edwin M. VEYL, that violation number 9291245 in the above-

18   captioned matter, can be resolved through forfeiture of collateral and restitution. The

19   Government agrees violation number 9291245 can be resolved through a forfeiture of collateral,

20   consistent with the bail schedule, $250, plus the $30 processing fee, to be paid within 90 days.

21   The Government also stipulates Mr. VEYL will pay restitution to Yosemite National Park, in the

22   amount of $75. The Government moves to dismiss violation number 9291246, without prejudice

23   and in the interest of justice.

24
25           Dated: November 25, 2020                      /S/ Sean O. Anderson
26                                                         Sean O. Anderson
                                                           Acting Legal Officer
27                                                         Yosemite National Park

28
                                                       1
            Case 6:20-po-00644-HBK Document 6 Filed 12/01/20 Page 2 of 3


  1             Dated: November 25, 2020
                                                               Edwin M. Veyl
  2                                                            Defendant
  3
  4                                            ORDER

  5             The Court accepts the above Stipulation and adopts its terms as the Order of this Court.
  6      Accordingly, IT IS HEREBY ORDERED, in the matter of United States v. Veyl, Case 6:20-po-
  7
         00644-JDP, violation number 9291245 can be resolved through a forfeiture of collateral,
  8
         consistent with the bail schedule, $250.00, plus a $30.00 processing fee and restitution paid to
  9
         Yosemite National Park, in the amount of $75.00, within 90 days. Violation number 9291246 is
 10
         hereby dismissed, without prejudice and in the interest of justice.
 11
 12
 13
IT IS SO ORDERED.


Dated:      December 1, 2020
                                                    HELENA M. BARCH-KUCHTA
                                                    UNITED STATES MAGISTRATE JUDGE




 14
 15
 16

 17

 18

 19

 20

 21
 22

 28
                                                           2
23   Case 6:20-po-00644-HBK Document 6 Filed 12/01/20 Page 3 of 3
24

25

26

27




28
                                        3
